ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We are still of opinion that appellant’s bill of exceptions No. 1 is not sufficient to show reversible error. The test of res gestae, after all is said and done, is spontaneity, — and its indicatives are nearness enough in point of time to make reasonably probable that the alleged res gestae statements were the transactions speaking through the declarant, and not the declarant talking about the transactions; also agitation, excitement, suffering or other emotion prevailing at the time of the alleged statement, such as would reasonably preclude a made-up story. As said in our original opinion, there is nothing in this bill to show agitation or excitement, or that the declarations were made so near as to make improbable the fact that the proposed statement made by him was not a made up story. If we follow appellant’s suggestion and look to the statement of facts, we observe that Mrs. McKenzie, who lived with appellant and was his chief witness, indicates in her testimony that after Voight, the injured party, had been carried to the drug store where he could be given treatment, she went down there and had a conversation with Voight, after which she went back to her home where appellant was, and at some unknown time after that appellant left, starting on the twelve or fourteen block trip to the home of his son-in-law where he made the alleged res gestae statement.
We have again gone over, in the light of appellant’s motion, his contentions regarding the refusal of his continuance and alleged errors in the charge of the court to which he addressed *550his exceptions. We might write upon them at length without making any clearer our views than appear in the original opinion. We are not able to agree with any of the contentions made by appellant in his motion, and same is accordingly overruled.

Overruled.